DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Deconinck et al. (US 2011/0155167 A1).
Deconinck et al. (US’ 167 A1) teaches an oxidizing composition (B) comprising hydrogen peroxide in the amount of 12% as an oxidizing agent, oxyethylenated cetylstearyl  alcohol (33 OE) in the amount of 3% and oxyethylenated rapeseed acid amide (4 OE) in the amount of 1.2% and reads on the claimed formulae (1) and (I’) and wherein the oxidizing composition has a pH 2.2 as claimed in claims 17-26, 30 and 32-33 (see page 18, paragraph, 0416). Deconinck et al. (US’ 167 A1) also teaches a process for dyeing and/or bleaching keratin fibers as claimed in claims 34-35 (see claims 22 and 23). 

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of oxyalkylenated fatty alcohol and the amount of oxyalkylenated fatty acid amide in the oxidizing composition in order to get the maximum effective amounts of these oxidizing ingredients in the oxidizing composition and based on the teaching of Deconinck et al. (US’ 167 A1) that clearly teaches oxidizing composition comprising oxyethylenated cetylstearyl alcohol (33 OE) in the amount of 3% and oxyethylenated rapeseed acid amide (4 OE) in the amount of 1.2% (see page 18, paragraph, 0416), the person of the ordinary skill in the art would expect such an oxidizing composition to have similar property to these claimed in the absence of unexpected results. 
4	Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Deconinck et al. (US 2011/0155167 A1) in view of Deconinck et al. (US 2015/0056151 A1).
	The disclosure of Deconinck (US’ 267 A1) as described above, does not teach oxyalkylenated fatty alcohols chosen from stearyl alcohol 20 OE and/or cetylstearyl alcohol 25 OE as claimed.
	However, Deconinck (US’ 267 A1) teaches and discloses oxidizing composition comprising saturated or unsaturated linear or branched, oxyalkylenated C8-C30 alcohols with a number of moles of ethylene oxide ranging from 2 to 50 (see page 6, paragraph, 0166 and page 7, paragraph, 0173).
	Deconinck (US’ 151 A1) in analogous art of bleaching formulation, teaches a bleaching (oxidizing) composition comprises a mixture of oxyalkylenated fatty alcohols include ceteareth-
Therefore, in view of the teaching of the secondary reference of Deconinck (US’ 151 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the oxidizing composition of Deconinck (US’ 267 A1) to incorporate more that one oxyethylenated fatty alcohols to arrive at the claimed invention. Such a modification would have been obvious because the primary reference of Deconinck (US’ 267 A1) clearly refers to an oxidizing composition comprising oxyalkylenated non-ionic surfactants as a genus (see page 6, paragraph, 0166 and page 7, paragraph, 0173). Deconinck (US’ 151 A1) as a secondary reference in analogous art of oxidizing composition, teaches oxyalkylenated non-ionic surfactants include the claimed species (see page 7, paragraph, 0183), and thus, the person of the ordinary skill in the art would select any of the species of the genus taught by reference, including those of the claims, because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and thus, the same use as the genus as a whole, absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761